836 F.2d 547Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ruth G. ROYAL, Plaintiff-Appellant,v.PRUDENTIAL INSURANCE COMPANY OF AMERICA, Defendant-Appellee.
No. 86-2056.
United States Court of Appeals, Fourth Circuit.
Argued Nov. 5, 1987.Decided Dec. 28, 1987.

Florio Nicholas Franetovich (Ronald M. Stahl on brief) for appellant.
Peter Frederick Axelrad (Frank, Bernstein, Conaway & Goldman on brief) for appellee.
Before K.K. HALL, MURNAGHAN, and ERVIN, Circuit Judges.
PER CURIAM:


1
Ruth G. Royal appeals the entry of judgment notwithstanding the verdict in favor of Prudential Insurance Company.  We affirm.


2
On July 22, 1984, Lee Royal stumbled into the kitchen of his brother-in-law, holding his chest, and said "I just shot myself in the heart."    His wife, Mrs. Ruth Royal sought to collect benefits from the Prudential Insurance Company based on a policy that Lee purchased eighteen months before his death.  Because the policy had an exclusion for suicide, the insurer refused to pay the face value of the policy.  In a jury trial for the full value of the policy, Mrs. Royal prevailed.


3
On a motion by Prudential, the district court entered a judgment notwithstanding the verdict in favor of the insurance carrier.  The district court carefully reviewed the trial testimony in the light most favorable to Mrs. Royal.  That testimony revealed that Lee Royal was depressed, that he suffered severe health and financial concerns, and that he had considered suicide.  The medical examiner and the investigating police officers said the shooting could not seriously be considered an accident.  Finally, a trial stipulation established that Lee Royal did not die by the hand of another.


4
The district court's well-reasoned opinion thoroughly explored the testimony of each witness.  Our review of the record convinces us that the JNOV was properly granted.  See Anderson v. Liberty Lobby Inc., 477 U.S. ----, 106 S.Ct. 2511, 91 L.Ed.2d 202 (1986).   We therefore affirm on the opinion of the district court.  Royal v. Prudential Insurance Co., Y-85-1343 (D.Md.  April 17, 1986).


5
AFFIRMED.